Citation Nr: 1045395	
Decision Date: 12/06/10    Archive Date: 12/14/10

DOCKET NO.  07-13 372A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to a disability rating in excess of 30 percent 
for duodenal ulcer, sliding hiatal hernia, and gastroesophageal 
reflux disease (GERD).  

2.  Entitlement to a disability rating in excess of 30 percent 
for chronic folliculitis and dermatitis.  

3.  Entitlement to a total disability rating based on individual 
unemployability (TDIU) due to service-connected disability.  


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

C. dR. Dale


INTRODUCTION

The Veteran had active military service from December 1973 to 
July 1981. 

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a January 2006 rating decision by a Department of 
Veterans Affairs (VA) Regional Office (RO). 

In July 2010 a Board videoconference hearing was held before the 
undersigned Veterans Law Judge.  The transcript of that hearing 
is of record.  

The issues of entitlement to a disability rating in excess of 30 
percent for chronic folliculitis and dermatitis, and the issue of 
entitlement to TDIU are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran's service-connected gastrointestinal condition is 
manifested by persistent epigastric distress with dysphagia, 
pyrosis, regurgitation, and substernal pain, such that there is 
considerable impairment of health.  

2.  The Veteran's service-connected gastrointestinal condition is 
not manifested by symptoms of material weight loss, or moderate 
anemia; or other symptom combinations productive of severe 
impairment of health.  Although the Veteran exhibited some 
vomiting and an isolated episode of hematemesis or melena, the 
disability picture as a whole does not show that these episodes 
in combination are productive of severe impairment of health or 
that there are incapacitating episodes.  


CONCLUSION OF LAW

The criteria for a disability rating in excess of 30 percent for 
duodenal ulcer, sliding hiatal hernia, and GERD have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.114, 
Diagnostic Codes 7305, 7346 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duodenal ulcer, sliding hernia, GERD

The Veteran seeks separate ratings for duodenal ulcer, hiatal 
hernia, and gastroesophageal reflux disease (GERD).  

Disability ratings are based upon VA's Schedule for Rating 
Disabilities as set forth in 38 C.F.R. Part 4.  The percentage 
ratings represent as far as can practicably be determined the 
average impairment in earning capacity in civil occupations.  
38 U.S.C.A. § 1155.  The disability must be viewed in relation to 
its history.  38 C.F.R. § 4.1.  A higher evaluation shall be 
assigned where the disability picture more nearly approximates 
the criteria for the next higher evaluation.  38 C.F.R. § 4.7.  

The United States Court of Appeals for Veterans Claims (Court) 
has held that in determining the present level of a disability 
for any increased evaluation claim, the Board must consider the 
application of staged ratings.  See Hart v. Mansfield, 21 Vet. 
App. 505 (2007).  In other words, where the evidence contains 
factual findings that demonstrate distinct time periods in which 
the service-connected disability exhibited diverse symptoms 
meeting the criteria for different ratings during the course of 
the appeal, the assignment of staged ratings would be necessary.  
Based upon the guidance of the Court in Hart, the Board has 
considered whether staged ratings are appropriate in this 
instance.  The Board finds that staged ratings are not warranted 
in this case as the evidence does not show that a higher rating 
is warranted at any point in time covered by this appeal.

Pyramiding, the evaluation of the same disability, or the same 
manifestation of a disability, under different diagnostic codes, 
is to be avoided.  38 C.F.R. § 4.14. It is possible, however, for 
a Veteran to have separate and distinct manifestations 
attributable to the same injury, which would permit a rating 
under several diagnostic codes.  The critical element permitting 
the assignment of multiple ratings under several diagnostic codes 
is that none of the symptomatology for any one of the conditions 
is duplicative or overlapping with the symptomatology of the 
other condition.  Esteban v. Brown, 6 Vet. App. 259, 261-62 
(1994).

There are diseases of the digestive system, particularly within 
the abdomen, which, while differing in the site of pathology, 
produce a common disability picture characterized in the main by 
varying degrees of abdominal distress or pain, anemia and 
disturbances in nutrition.  Consequently, certain coexisting 
diseases in this area, as indicated in the instruction under the 
title "Diseases of the Digestive System," do not lend 
themselves to distinct and separate disability evaluations 
without violating the fundamental principle relating to 
pyramiding as outlined in 38 C.F.R. § 4.14; 38 C.F.R. § 4.113 
(2010).

Ratings under DCs 7301 to 7329, inclusive, 7331, 7342, and 7345 
to 7348, inclusive, will not be combined with each other.  A 
single evaluation will be assigned under the diagnostic code 
which reflects the predominant disability picture, with elevation 
to the next higher evaluation where the severity of the overall 
disability warrants such elevation.  38 C.F.R. § 4.114.

Pursuant to 38 C.F.R. § 4.114, Diagnostic Code 730, a 10 percent 
rating is warranted for a duodenal ulcer that is mild with 
recurring symptoms once or twice yearly.  A 20 percent rating is 
warranted for a moderate ulcer with recurring episodes of severe 
symptoms two or three times a year averaging 10 days in duration; 
or with continuous moderate manifestations.  A 40 percent 
evaluation is warranted for a moderately severe ulcer with less 
than severe but with impairment of health manifested by anemia 
and weight loss; or recurrent incapacitating episodes averaging 
10 days or more in duration at least four or more times a year.  
A 60 percent evaluation is assigned for a severe ulcer with pain 
only partially relieved by standard ulcer therapy, periodic 
vomiting, recurrent hematemesis or melena with manifestations of 
anemia and weight loss productive of definite impairment of 
health.  

According to 38 C.F.R. § 4.114, Diagnostic Code 7346, a 10 
percent evaluation is assigned for a hiatal hernia with two or 
more of the symptoms for the 30 percent rating of less severity.  
A 30 percent evaluation is assigned for a hiatal hernia with 
persistently recurrent epigastric distress with dysphagia, 
pyrosis, and regurgitation, accompanied by substernal or arm or 
shoulder pain, productive of considerable impairment of health.  
A 60 percent evaluation, the highest schedular rating available, 
is assigned for a hiatal hernia with symptoms of pain, vomiting, 
material weight loss and hematemesis or melena with moderate 
anemia; or other symptom combinations productive of severe 
impairment of health.  

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of a 
matter, the Secretary shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; see also 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

VA medical records include a November 2004 nutrition note during 
which the Veteran denied nausea, vomiting, diarrhea, 
constipation, chewing problems, and dysphagia.  He reported his 
usual weight as 222 pounds.  

In November 2005 the Veteran was accorded a compensation and 
pension (C&P) stomach, duodenum, and peritoneal adhesions 
examination.  During the examination the Veteran complained of 
continued problems with his stomach.  He reported that he took 
Mylanta and Tagamet every day.  He stated he had pain in his 
stomach if he ate or drank.  He had difficulty swallowing solid 
food.  He experienced a constant gagging with occasional nausea 
and vomiting.  He reported that his stomach felt crampy but not 
bloated.  He reported that he was on a bland diet and stated that 
he could not tolerate food that was greasy or spicy.  He lost 
five pounds in the past six months.  He denied diarrhea or 
constipation, or any circulatory disturbance after meals.  
Physical examination revealed his weight was 220 pounds.  His gag 
reflex was within normal limits.  He was well-nourished and well-
developed with no outward signs of anemia or weight loss.  His 
abdomen was symmetrical and he had generalized tenderness with 
palpation.  He had hyperactive bowel sounds in all four 
quadrants.  He had no hepatosplenomegaly and no hernia.  A Barium 
swallow revealed a small sliding hernia with GERD up to the 
distal one-third of the esophagus without radiographic evidence 
of chronic peptic esophagitis or ulcerations.  The diagnoses were 
sliding hiatal hernia and GERD.  

VA treatment records show that in September 2006, the Veteran 
reported that his symptoms from his stomach and esophagus were 
well-controlled with medication.  A November 2006 annual physical 
revealed that the Veteran had epigastric pains but denied nausea 
and vomiting.  In March 2007 the Veteran complained of heartburn 
and dysphagia for solid food.  A July 2007 upper gastrointestinal 
series (UGI) was normal.  The Veteran's weight fluctuated between 
217 pounds and 235 pounds from February 2008 to December 2009.  
He also reported no problems with reflux at that time.  In April 
2008, the Veteran denied having nausea, vomiting and constipation 
and reported occasional diarrhea.  He further stated that he did 
not have dysphagia.  He weighed 230 pounds but stated that he 
wanted to weigh 220 pounds.   In July 2008 the Veteran reported 
that he had unintentional weight loss of five pounds, with a 
weight of 220 pounds.  

In March 2010 the Veteran was accorded another C&P stomach, 
duodenum, and peritoneal adhesions examination.  During the 
examination the Veteran reported that he was on a restricted diet 
of bland food and took medication daily.  Medical history showed 
no hospitalization or surgery, trauma, neoplasm, or periods of 
incapacitation due to stomach or duodenal disease.  The Veteran 
reported gnawing or burning pain that occurred daily or more 
often.  He reported that he experienced substernal pain before 
eating and one to several hours after eating with duration of an 
hour.  The Veteran reported episodes of hematemesis or melena 
that occurred eight to nine months ago when he noticed blood in 
his stool.  He denied a history of nausea.  He reported a history 
of weekly vomiting and monthly, episodic diarrhea that occurred 
eight to twelve times a week with duration of four days.  He also 
reported symptoms of constipation and early satiety.  He had 
difficulties swallowing solids.  He further reported that he saw 
his physician every three to six months for his claimed 
conditions.  Physical examination showed his weight was 239.9 
pounds.  There were no signs of significant weight loss, 
malnutrition, or anemia.  He had abdominal tenderness and his 
stomach felt crampy.  An UGI revealed the esophagus was 
distensible.  There was no hiatal hernia or reflux observed.  The 
stomach and visualized small bowel appeared normal.  The duodenal 
bulb was deformed due to chronic peptic ulcer disease.  There was 
no evidence of active ulceration, neoplasm, or obstruction.  The 
impression was deformed duodenal bulb.  The Veteran reported that 
he was not currently employed and had not been for the last two 
to five years by reason of his knee pain.  The diagnosis was 
deformed duodenal bulb due to chronic peptic ulcer disease with 
no evidence of hiatal hernia or reflux.  The examiner noted 
moderate impact on the Veteran's usual activities of daily living 
including chores, shopping, exercise, recreation, and traveling.  
She noted that the Veteran was not impacted in sports, feeding, 
bathing, dressing, toileting, or grooming.  

During the July 2010 Board hearing, the Veteran testified he was 
placed on a bland diet of boiled foods.  He stated that he did 
not eat any fried foods, pork, or beef.  He testified that he 
would vomit if he smelled grease and reported that he would vomit 
every other day.  

The preponderance of the evidence is against finding that the 
Veteran is entitled to a disability rating in excess of 30 
percent for his service-connected duodenal ulcer, sliding hernia, 
GERD.  The Board notes that some of the evidence of record 
describes recurrent epigastric distress with dysphagia, pyrosis, 
and regurgitation, accompanied by substernal pain, all of which 
are included in the criteria for a 30 percent disability rating.  
38 C.F.R. § 4.114, DC 7346.  However, the criteria for a rating 
of 60 percent pursuant to DC 7346 are not met or approximated in 
this case as none of these records indicates that the Veteran's 
GERD was manifested by weight loss and moderate anemia, or other 
symptom combination productive of severe impairment of health.  
The March 2010 C&P examination noted that the Veteran reported a 
history of weekly vomiting and monthly, episodic diarrhea that 
occurred eight to twelve times a week that had a duration of four 
days.  He also reported an isolated episode of hematemesis or 
melena, but the evidence does not show that he has had anemia.  
While the Veteran reported in July 2008 that he had unintentional 
weight loss of five pounds, the evidence shows that as recent as 
March 2010 he weighed 239, 17 pounds more than when he asserted a 
worsening of his condition.  His weight has fluctuated between 
220 and 239 during the appeal, and the Veteran has reported that 
he wanted to weigh 220.  Accordingly, material weight loss is not 
shown.  Instead the Veteran's overall signs and symptoms fit 
within the criteria for a 30 percent rating based on his symptoms 
which are productive of considerable impairment.   

The Board has also considered whether a higher evaluation is 
warranted under DC 7305.  However, as anemia and weight loss are 
not shown by the evidence, the criteria for a moderately severe 
or severe condition are not met.  Moreover, incapacitating 
episodes averaging 10 days or more at least four times a year are 
not shown by the evidence.  Accordingly, the disability picture 
presented does not meet the criteria for a 40% or 60% rating 
pursuant to DC 7305.  

The Veteran's statements concerning the condition and its 
symptoms are considered competent, credible and probative, and 
they have been considered.  However, the Board finds the medical 
evidence most probative as to the issue of whether a higher 
evaluation is warranted.  The more probative medical evidence 
does not show that he has anemia, weight loss that is of concern 
from a health standpoint, incapacitating episodes, or severe 
impairment of health, accordingly, the criteria for a higher 
evaluation are not met.  In that regard, the Board has considered 
whether staged ratings are warranted but finds that at no point 
in time did the evidence show that the criteria for a higher 
evaluation were met.  Moreover, as has been discussed above, 
elevation to the next higher level is not warranted based on the 
facts shown.  See 38 C.F.R. § 4.114. 
 
The Board notes that the March 2010 examination was based on a 
physical examination and sufficient detail was provided so that 
an adequate determination can be made.  For this reason, it is 
considered competent, adequate, and probative.  

The Board has considered other potentially applicable diagnostic 
codes.  However, most of the diagnostic codes pertaining to the 
digestive system are inapplicable to the facts of this case.  The 
evidence does not show that he has an esophageal stricture, 
spasm, or diverticulum so Diagnostic Codes 7203, 7204 and 7205 
are inapplicable.  Also, there was no evidence of gastritis, so 
Diagnostic Code 7307 is inapplicable.  In addition, the Board 
cannot assign a separate rating pursuant to DC 7305 pursuant to 
38 C.F.R. §§ 4.113 and 4.114.  

The issue of an extra-schedular rating was also considered in 
this case under 38 C.F.R. § 3.321(b)(1).  In a recent case, the 
Court clarified the analytical steps necessary to determine 
whether referral for extraschedular consideration is warranted.  
See Thun v. Peake, 22 Vet. App 111, 115-16 (2008).  First, the RO 
or the Board must determine whether the evidence presents such an 
exceptional disability picture that the available schedular 
evaluations for that service-connected disability are inadequate.  
Second, if the schedular evaluation does not contemplate the 
Veteran's level of disability and symptomatology and is found 
inadequate, the RO or Board must determine whether the claimant's 
exceptional disability picture exhibits other related factors 
such as those provided by the regulation as "governing norms."  
Third, if the rating schedule is inadequate to evaluate a 
Veteran's disability picture and that picture has attendant 
thereto related factors such as marked interference with 
employment or frequent periods of hospitalization, then the case 
must be referred to the Under Secretary for Benefits or the 
Director of the Compensation and Pension Service to determine 
whether, to accord justice, the Veteran's disability picture 
requires the assignment of an extraschedular rating.

An exceptional disability picture is not shown in this case.  The 
Veteran's signs and symptoms fit within the rating criteria as 
was discussed above.  There is no showing that the rating 
criteria are inadequate or that there is an exceptional 
disability picture.  The assignment of a 30 percent rating for 
duodenal ulcer, sliding hiatal hernia, and GERD already 
contemplates that there is commensurate industrial impairment.  
Accordingly, referral by the RO to the Director of VA's 
Compensation and Pension Service, under 38 C.F.R. § 3.321, is 
thus not warranted.  See Bagwell v. Brown, 9 Vet. App. 337 
(1996).

In summary, for all of the foregoing reasons, the Board finds 
that the preponderance of the evidence is against entitlement to 
a rating in excess of 30 percent for duodenal ulcer, sliding 
hiatal hernia, and GERD.  Again, the Board has considered whether 
staged ratings are warranted based on distinct facts showing 
changes in the severity of the disabilities during the period of 
time covered by the claim.  However, the Board finds that, in 
accordance with the discussion above, at no point in time covered 
by this appeal does the evidence show that higher ratings are 
warranted.  The "benefit of the doubt" rule is not for 
application, and the claim is denied.  See 38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's 
duty to notify and assist claimants in substantiating a claim for 
VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 
5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2010).  Upon receipt of a complete or 
substantially complete application for benefits, VA is required 
to notify the claimant and his representative of any information 
and medical or lay evidence that is necessary to substantiate the 
claim. 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) 
(2009); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
VCAA notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate the 
claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  38 C.F.R. § 3.159(b)(1).  
Notice which informs the veteran of how VA determines disability 
ratings and effective dates should also be provided.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VCAA 
notice should be provided to the claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on a 
claim.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004).  

In this case, the RO sent a letter in August 2005 that did not 
comply with the above directives.  However, the error is not 
prejudicial as the statement of the case (SOC) included the 
criteria for a higher rating and explained why the claim was 
denied.  This together with the August 2005 letter, which 
indicated that he should provide evidence or information 
concerning medical treatment for stomach ulcers, provided the 
Veteran with notice such that he is reasonably expected to 
understand what evidence to submit to substantiate his claim.  

The Board finds that all necessary development has been 
accomplished.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  
STRs and VA treatment records have been obtained and associated 
with the claims file.  The Veteran was afforded multiple VA 
examinations, the reports of which are of record.  There is no 
outstanding evidence of which the Veteran has given notice and 
any necessary authorization.  Hence, no further notice or 
assistance to the Veteran is required to fulfill VA's duty to 
assist him in the development of his claim.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); 
Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).

ORDER

A disability rating in excess of 30 percent for duodenal ulcer, 
sliding hiatal hernia, and gastroesophageal reflux disease (GERD) 
is denied.  


REMAND

Chronic folliculitis, dermatitis

The Veteran also seeks a disability rating in excess of 30 
percent for chronic folliculitis and dermatitis.  He avers that 
he has a rash that covers 75 percent of his body.  

In March 2010 the Veteran was accorded a C&P skin diseases 
examination.  Physical examination showed that the Veteran's skin 
condition affected greater than 5% but less than 20% of the 
exposed areas affected (head, face, neck, and hands) and greater 
than 5 percent but less than 20% of the total body area affected.  
An inspection of the face, neck, back, chest, and bilateral arms 
revealed severe scattered dry, rough, hyperpigmented skin with 
scattered papules of the back and face, which covered less than 5 
percent of the area and less than 5 percent of the body surface 
area.  The diagnoses were chronic severe eczema dermatitis and 
folliculitis.  The examiner noted that photographs were taken and 
submitted.  These photographs are not part of the record.  
Moreover, the examination reveals that the Veteran's face is 
affected by his skin condition.  As Diagnostic Code 7800 
pertaining to disfigurement of the face is applicable, the 
Veteran should be afforded another examination that addresses 
skin diseases and scars to include examination of the face.  
Color photographs must be taken and associated with the claims 
folder.  

Case law provides that once the Secretary undertakes to provide 
an examination, even if not statutorily obligated to do so, he 
must provide an adequate one or, at a minimum, notify the 
claimant why one will not or cannot be provided.  Barr v. 
Nicholson, 21 Vet. App. 303, 311 (2007); Green v. Derwinski, 1 
Vet. App. 121, 124 (1991) (holding that the duty to assist 
includes "the conduct of a thorough and contemporaneous medical 
examination, one which takes into account the records of prior 
medical treatment, so that the evaluation of the claimed 
disability will be a fully informed one"); see also Caffrey v. 
Brown, 6 Vet. App. 377, 381 (1994) (holding that the examiner 
"must consider the records of prior medical examinations and 
treatment in order to assure a fully informed examination").  
Since the claims file is being returned it should be updated to 
include VA treatment records compiled from December 31, 2009, to 
the present.  See 38 C.F.R. § 3.159(c)(2); see also Bell v. 
Derwinski, 2 Vet. App. 611 (1992).

During his July 2010 Board hearing, the Veteran stated that he 
was not able to work due to his service-connected disabilities.  
A review of the record reveals that the issue of TDIU was never 
addressed, however, it is part of the increased rating claims.  
See Rice v. Shinseki, 22 Vet. App. 447 (2009); Roberson v. 
Principi, 251 F.3d 1378, 1384 (Fed. Cir. 2001) (Once a veteran 
submits evidence of a medical disability and makes a claim for 
the highest rating possible, and additionally submits evidence of 
unemployability, the "identify the benefit sought" requirement 
of 38 C.F.R. § 3.155(a) is met and the VA must consider total 
disability based on individual unemployability); see also 
VAOPGCPRPEC 12-2001.  

Accordingly, the case is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC., for the following 
action:

1.  Issue the Veteran notice in accordance 
with 38 C.F.R. § 3.159 with regard to the 
inferred claim for TDIU.  Said notice must 
include provision to the Veteran of the 
appropriate TDIU claim form so that he can 
provide information regarding his 
employment history, training, and 
education.

2.  Associate with the claims file VA 
medical records from the VA Medical 
Center dating from December 31, 2009.  
If no further treatment records exist, 
the claims file should be documented 
accordingly and the Veteran should be 
notified in writing.

3.  Thereafter, the Veteran should be 
scheduled for a VA skin diseases 
examination and a VA scars examination 
to determine the nature and severity of 
his service-connected chronic 
folliculitis and dermatitis.  The 
examination should include any 
diagnostic testing or evaluation deemed 
necessary.  The examiner should 
identify and describe in detail all 
manifestations of the Veteran's 
service-connected chronic folliculitis 
and dermatitis and specifically 
indicate whether the Veteran uses 
corticosteroids or other oral 
medications for his chronic 
folliculitis and dermatitis and, if so, 
how often the Veteran has been 
prescribed corticosteroids or other 
oral medications.  The examiner should 
describe what percentage of the 
Veteran's entire body and what 
percentage of exposed areas is affected 
by his chronic folliculitis and 
dermatitis.  All relevant evidence in 
the claims file must be reviewed and a 
thorough clinical examination 
conducted.  A complete rationale must 
be given for any opinion expressed, and 
the foundation for all conclusions 
should be set forth.  As regarding the 
scars, the examiner is specifically 
requested to respond as follows:

*	specify, in inches or centimeters, 
the area comprising any scar(s) present 
to include on the head, face, or neck;
*	state whether the scars are 
unstable, tender, painful, or 
productive of limitation of function; 
*	state whether the scars are deep 
or superficial; and  
*	provide color photos of the head, 
face, and neck.
*	The examiner should also reconcile 
his findings, to the extent possible, 
with the November 2008 VA physician who 
found atopiform dermatitis of unknown 
etiology that covered 60-65% total body 
surface area.

4.  After steps one and two have been 
completed, schedule the Veteran for a VA 
examination to determine whether the 
Veteran is unemployable due to his 
service-connected disabilities.  The 
claims folder should be made available to 
and reviewed by the examiner.  The 
examiner should opine as to whether it is 
at least as likely as not (a probability 
of 50 percent or greater) that his 
service-connected disabilities (chronic 
folliculitis/dermatitis and duodenal 
ulcer, sliding hiatal hernia and GERD) 
render him unable to secure or follow a 
substantially gainful occupation.  The 
examiner is informed that the Veteran's 
age and nonservice-connected disabilities 
may not be considered in connection 
herewith, only the service-connected 
disabilities and their impact on the 
Veteran's ability to obtain or retain 
substantially gainful employment are for 
consideration commensurate with the 
Veteran's work experience, education and 
training.  

The claims folder and a copy of this 
remand must be made available and 
reviewed by the examiner in conjunction 
with the examination.  A complete 
rationale for any opinion expressed and 
conclusion reached should be set forth in 
a legible report.  

5.  After any further development 
deemed necessary, readjudicate the 
issues on appeal in light of the 
additional evidence obtained.  If the 
benefits sought remain denied, the 
Veteran and his representative should 
be furnished a supplemental statement 
of the case and be given an opportunity 
to respond.  The case should then be 
returned to the Board for appellate 
review, if indicated.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).


______________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


